COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESSE ADRIAN MARTINEZ,                       §              No. 08-17-00253-CR

                     Appellant,               §                Appeal from the

 v.                                           §              210th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20160D03012)

                                           §
                                         ORDER

       Appellant is represented on appeal by the Honorable Ruben Morales who was elected to

serve as the Judge of the County Court at Law No. 7 of El Paso County, Texas. Judge Morales’

term began on January 1, 2019. Judge Morales can no longer serve as counsel for Appellant, but

the Appellant’s brief was also signed by the Honorable Alexandria Serra. On our own motion,

we have removed Judge Morales as lead appellate counsel. Ms. Serra is now designated as lead

counsel.

       IT IS SO ORDERED this 11th day of January, 2019.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.